              Case 2:19-cr-00035-RAJ Document 339 Filed 03/23/21 Page 1 of 1




 1                                                      HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    ) No. CR19-035-RAJ
 9                                                )
                     Plaintiff,                   )
10                                                )
                v.                                ) ORDER TO
11                                                ) SEAL DOCUMENT
     RHETT IRONS,                                 )
12                                                )
                     Defendant.                   )
13                                                )
14          THIS MATTER has come before the undersigned on Defendant Irons’ motion to

15   file his fifth motion to extend his self-surrender date under seal. The Court has

16   considered the motion and the records in this case and finds there are compelling

17   reasons to file the document under seal.

18          IT IS ORDERED that Defendant Irons’ Motion to Seal (Dkt. # 337) is

19   GRANTED and his motion to extend the self-surrender date be filed under seal.

20          DATED this 23rd day of March, 2021.

21
22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                       1601 Fifth Avenue, Suite 700
       (USA v. Irons / CR19-035-RAJ) - 1                              Seattle, Washington 98101
                                                                                 (206) 553-1100
